Citation Nr: 9919499	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  92-20 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 10 percent rating for residuals 
of a shell fragment wound of the left ankle.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which granted the veteran 
entitlement to service connection for residuals of a shell 
fragment wound to the left ankle and assigned a 
noncompensable rating and also granted entitlement to service 
connection for Post-Traumatic Stress Disorder (PTSD) and 
assigned a 10 percent rating.  

In a June 1993 rating decision, the RO granted the veteran an 
increased rating to 10 percent disabling for his residuals of 
a shell fragment wound to the left ankle. 

In a statement dated August 1996, the veteran indicated that 
he wished to withdraw his appeal regarding the issue of PTSD.  
Thus, this issue is no longer before the Board.  

The veteran's claim was remanded in March 1998.


FINDINGS OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran has had 
limitation of motion of his left ankle with weakness and pain 
equivalent to no more than moderate limitation of motion. 


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for any 
point during the entire rating period for residuals of a 
shell fragment wound of the left ankle are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § § 4.40, 
4.45, 4.71a, Plate II, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records were not available.  The National 
Personnel Records Center wrote that copies of physical 
examinations could not be reconstructed.  Records from the 
Surgeon General's Office show that the veteran was 
hospitalized for a sprain of his ankle joint.  The veteran's 
DD-214 indicated that he sustained a shrapnel wound to the 
left ankle.  

The veteran underwent a VA examination in June 1992.  It was 
noted that the veteran sustained a shrapnel wound of his left 
ankle in 1951 without osseous, blood vessel or nerve injury.  
Range of motion of the left ankle was dorsiflexion to 0 
degrees, or neutral, plantar flexion to 40 degrees, and 
normal supination and pronation.  Diagnosis was shrapnel 
wound of the left ankle or foot by history, with negative 
examination and x-rays for retained foreign body.  

The veteran underwent a VA examination for his joints in June 
1992.  He described weakness in his left ankle.  

The veteran underwent x-rays at a VA facility in June 1992.  
An x-ray report of the veteran's foot showed a spur at the 
calcaneous, plantar aspect, with no other bone-joint 
pathology.  An x-ray report of the veteran's left ankle 
showed no opaque foreign body and negative bone-joint 
pathology.  

The veteran was afforded a hearing before the RO in December 
1992, a transcript of which has been associated with the 
claims folder.  The veteran stated that in Korea, a sliver of 
shrapnel went in the inside of his heel and went between the 
bone and back of his heel through his boot.  He stated that 
it was removed at a hospital and he was kept under 
observation for 3 weeks.  The veteran's daughter testified 
that her father used to come home with a swollen left foot.  
The veteran stated that he was taking pain medication.  

The veteran was afforded a hearing before the RO in September 
1993, a transcript of which has been associated with the 
claims folder.  The veteran's wife testified about the 
severity of his right ankle condition.  

The veteran submitted copies of VA Medical Center treatment 
records from November 1992 to November 1994.  However, such 
records do not show that the veteran was seen for his ankle 
disorder.  

The veteran underwent a VA examination in March 1994.  It was 
noted that during service, a mortar exploded and a piece of 
shrapnel penetrated his boot.  Examination of the left ankle 
showed that there was some peripheral edema extending all the 
way to the knee.  Range of motion testing showed that the 
veteran had -5 degrees at full extension and could go to 
approximately 55 degrees at full plantar flexion.  Inversion 
and eversion were limited by about 5 degrees with both 
maneuvers.  There was no ankle drawer sign present.  There 
was no palpable abnormal bony landmarks around the left 
ankle.  The veteran was able to walk without any hip algesic 
gait.  

The veteran underwent a VA examination in August 1996.  The 
veteran described being hit on the medial aspect of the left 
ankle during service by a mortar fragment.  He indicated that 
the fragment imbedded, but that he had it removed.  
Examination showed a 1 and half cm. medial scar at the 
anterior aspect of the medial right malleolus, with a slight 
depression beneath the scar.  Range of motion testing showed 
10 degrees of extension, 50 degrees of plantar flexion, 
eversion to 5 degrees, inversion to 10 degrees, which was 
slightly reduced from what it was on the other side.  The 
veteran had one click when carrying the ankle passively 
through a range of motion, but this could not be reproduced.  
The veteran did have a positive drawer sign.  The veteran did 
not have any abnormality of the Achilles nor of the plantar 
fascia.  There was no bony irregularity that could be 
appreciated of the medial r lateral malleolus.  Diagnoses 
were remote shrapnel injury to the left ankle, with a 
residual scar with a slight underlying depression and some 
intermittent stiffness and discomfort.  

The veteran underwent a VA examination in November 1997.  The 
veteran complained of pain in the lateral region just 
inferior to the malleolus with prolonged sitting if his foot 
was flat on the floor.  He indicated that he had to pick up 
his foot slightly in order to relieve some discomfort.  
Examination showed that the veteran ambulated slowly and 
perhaps with a mild antalgic gait pattern on the left.  The 
examiner did not see a scar present, nor did he see edema or 
soft tissue swelling.  Upon palpation of the region inferior 
to the lateral malleolus, the veteran complained of some 
discomfort.  The examiner commented that the veteran's feet 
looked symmetric structurally.  Range of motion testing 
showed that the veteran could dorsiflex his left side 5 
degrees compared to the unaffected right side at 10 degrees.  
Plantar flexion was 40 degrees bilaterally.  Inversion and 
eversion were both full.  Manual muscle testing was 5/5 for 
resistive dorsiflexion and plantar flexion.  The veteran's 
coordination was normal with gait.  Diagnosis was left ankle 
arthralgia status post shrapnel wound to the ankle region.  
The examiner noted mild associated tightness of the left 
gastrocnemius soleus complex, limiting the dorsiflexion 
ability.  The examiner also commented that he did not see 
incoordination with motion, nor did he detect increased 
flexibility.  The examiner commented that the x-rays ruled 
out any associated underlying degenerative changes.  He 
described the veteran's disability as mild.   

The veteran underwent a VA examination in October 1998.  The 
veteran stated that in his left ankle, he still had 
intermittent aches and stiffness if he sat for three to four 
hours.  The veteran noted that after he walked approximately 
ten yards, his left ankle had a tendency to twist on him.  No 
swelling was noted.  The area did not become red, and the 
veteran stated that there was no tendency for it to give way.  
The veteran did not utilize crutches, braces, but had 
utilized special sneakers upon the advice of a physician.  He 
also had occasionally used a cane in his left hand in order 
to steady himself.  The examiner stated that he reviewed the 
veteran's C-file.  The examiner stated that the veteran was 
unemployed.  The veteran stated that his ankle could ache for 
several hours at a time.  

Examination of the left ankle revealed no increased heat, no 
swelling, and no tissue loss.  There was a normal tendon 
Achilles with normal power, and there was no evidence of 
excessive fatigability on stressing this, and no evidence of 
weakened movement.  The veteran had a normal range of ankle 
motion with neutral position of the foot being at 90 degrees 
to the ankle.  From that position, dorsiflexion was 20 
degrees and plantar flexion was 45 degrees.  The veteran had 
no muscular fascial or tissue loss noted, and there was no 
evidence at all when the veteran walked that the ankle 
twisted.  Inversion and eversion at the subtalar joint 
appeared to be normal.  The veteran described the fragment as 
entering posterior to the tendon Achilles.  There was no 
evidence of loss of deep fascia muscle substance, impairment 
of muscle tone, or loss of power when stressed.  The veteran 
was able to heel-and toe walk without difficulties.  X-ray 
results showed osteophytic lipping about the midfoot with 
heel spur, and osteophytic lipping about the ankle joint 
without significant joint space narrowing.  The examiner's 
impression was post shrapnel injury to the left ankle.  

An x-ray of the veteran's left ankle was taken in October 
1998.  Such x-ray demonstrated osteophytic lipping about the 
tip of the medial malleolus anterior and posterior lips of 
the tibia.  It was noted that the ankle joint was still well 
maintained.  Vascular calcification was shown, as was dorsal 
osteophytosis about the talonavicular joint and midfoot.  
Impression was osteophytic lipping about the midfoot with 
heel spur and osteophytic lipping about the ankle joint 
without significant joint space narrowing.  

In a May 1999 statement, the veteran's representative 
asserted that the veteran continued to experience aches, 
stiffness, instability, and needed a cane to ambulate.  He 
also asserted that the veteran had normal range of motion, 
but not often without pain.  


Analysis

The veteran claims that the initial rating assigned for his 
service-connected residuals of a shell fragment wound of the 
left ankle was not proper.  This claim is plausible and, 
therefore, "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for residuals of a 
shell fragment wound of the left ankle.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claims.  The 
RO did consider all of the evidence following the grant of 
service connection so the veteran's claim is in appropriate 
appellate status.  

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (1998).

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (1998).  When there is ankylosis of the ankle 
and it is in plantar flexion less than 30 degrees, then a 20 
percent rating is assigned.  When there is ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, then a 30 percent 
rating is assigned.  Where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5270 (1998)

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted. 

Following a review of all the evidence of record, the 
veteran's service-connected residuals of a shell fragment 
wound of the left ankle do not warrant assignment of greater 
than 10 percent rating for any period from the grant of 
service connection to the present.  

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, 
for moderate limitation of motion of the ankle.  In order for 
the veteran to obtain a higher rating of 20 percent under 
Diagnostic Code 5271, the evidence must show that his 
limitation of motion was marked during the period in 
question.  

In this instance, the evidence does not show that the 
veteran's limitation of motion was marked at any point for 
the period in question.  At the veteran's VA examination in 
June 1992, dorsiflexion of the left ankle was "0 degrees or 
neutral," while plantar flexion was to 40 degrees.  At the 
veteran's VA examination in March 1994, he had -5 degrees at 
full extension and could go to approximately 55 degrees at 
full plantar flexion.  At the veteran's VA examination in 
August 1996, he had 10 degrees of extension and 50 degrees of 
plantar flexion.  At the veteran's November 1997 VA 
examination, he could dorsiflex his left side 5 degrees 
compared to the unaffected right side at 10 degrees, and 
plantar flexion was 40 degrees bilaterally.  At the veteran's 
VA examination in October 1998, dorsiflexion was 20 degrees, 
and plantar flexion was 45 degrees.  

The standard range of motion for the ankle for plantar 
flexion at 38 C.F.R. § 4.71, Plate II, is 45 degrees.  At the 
veteran's last VA examination in October 1998, his plantar 
flexion met such standard range of motion.  His range of 
motion for plantar flexion has always been standard, except 
for June 1992 when it was 40 degrees, and November 1997, when 
it was 40 degrees.  However, it was noted that the range of 
motion at the November 1997 examination was 40 degrees 
bilaterally, suggesting that the veteran did not really 
demonstrate any loss.  

The standard range of motion for the ankle for dorsiflexion 
at 38 C.F.R. § 4.71, Plate II, is 20 degrees.  At the 
veteran's last VA examination in October 1998, his 
dorsiflexion met such standard range of motion.  Most of the 
other range of motion findings for dorsiflexion have either 
been ambiguous or did not show great range of motion loss.  
Findings were made at the examination in March 1994 of -5 
degrees at full extension and in August 1996 of 10 degrees of 
extension.  It is unclear whether "extension" is the same 
as dorsiflexion.  While the veteran could only dorsiflex his 
left side 5 degrees at his November 1997 examination, he 
could only dorsiflex his right side 10 degrees, which 
suggests that the veteran did not really demonstrate much 
range of motion loss.  At the veteran's VA examination in 
June 1992, dorsiflexion was "0 degrees or neutral."  This 
would suggest that the veteran did have loss of motion for 
dorsiflexion; however, the diagnosis noted negative 
examination.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), the veteran has described weakness in his 
left ankle and pain with prolonged sitting if his ankle was 
flat on the floor.  He has also indicated that after walking 
approximately ten yards, his ankle had a tendency to twist on 
him.  However, even when the veteran's disability is 
considered with those factors in mind, considering that his 
range of motion was normal at so many examinations, his 
overall range of motion loss was never more than moderate for 
the period in question.  

At the veteran's most recent VA examination in October 1998, 
in addition to his normal range of ankle motion, the examiner 
commented that there was a normal tendon Achilles with normal 
power, and no evidence of excessive fatigability on stressing 
this, and no evidence of weakened movement.  Thus, based on 
the above discussion, 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a rating higher than 10 percent for any 
point in the period in question.  

Furthermore, the veteran is not entitled to a higher rating 
for the period in question when his left ankle disability is 
considered under other diagnostic codes.  As the evidence 
does not show that the veteran sustained muscle damage from 
his shell fragment wound of the left ankle, the veteran would 
not receive a higher rating than ten percent were his 
disability to be rated under the diagnostic codes for muscle 
injuries.  Also, the evidence does not show that the veteran 
has ankylosis of the ankle so that his disability could be 
rated under either Diagnostic Codes 5270 or 5272.  Also, the 
evidence does not show that the veteran has malunion of the 
os calcis or astragalus so that his disability could be rated 
under Diagnostic Code 5273.  

Also, the evidence does not show that the veteran is entitled 
to a separate rating for a tender and painful scar or a 
poorly nourished scar.  At the veteran's VA examination in 
August 1996, the examiner commented that the veteran had a 
residual scar with a slight underlying depression.  However, 
at the veteran's VA examination in November 1997, the 
examiner commented that he did not see a scar present, and 
neither did he see edema or soft tissue swelling.  

Based on the foregoing, the veteran's residuals of a shell 
fragment wound of the left ankle was appropriately evaluated 
as 10 percent disabling for the entire period from the grant 
of service connection to the present.  38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Code 5271 (1998).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's left ankle disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 10 percent rating assigned for the veteran's 
residuals of a shell fragment wound of the left ankle was 
proper and the veteran's claim is denied. 

ORDER

The initial 10 percent rating for residuals of a shell 
fragment wound of the left ankle was proper and is 
maintained. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

